AMENDMENT NUMBER ONE to the Amended Employment Agreement (the “Amendment”) made
effective as of August 7, 2001 by and among GreenPoint Financial Corp. (formerly
known as GP Financial Corp.), a Delaware corporation (the “Company”), GreenPoint
Bank (formerly known as The Green Point Savings Bank), a New York chartered
savings bank  (the “Bank”), and Thomas S. Johnson (the “Executive”).

 

WHEREAS, effective as of August 4, 1994, the Company, the Bank and the Executive
entered into an Amended Employment Agreement (the “Agreement”); and

 

WHEREAS, the Company, the Bank and the Executive now desire to amend the
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Company, the Bank and
the Executive hereby agree as follows:

 

1.     The words “Company Bank” in the second WHEREAS clause of the Agreement
should be deleted and the words “Company and the Bank” substituted therefor.

 

2.     The words “Section 9” in Section 2(a) of the Agreement should be deleted
and the words “Section  10” substituted therefor.

 

3.     The following sentence should be inserted immediately following the last
sentence of Section 3(b) of the Agreement:

 

“The term Base Salary as utilized in this Agreement shall refer to Base Salary
as so increased.”

 

4.     The last sentence of Section 3(c) of the Agreement should be deleted in
its entirety and the following substituted therefor:

 

“Performance Awards payable with respect to fiscal years after fiscal year 1994
during the term of this Agreement shall range from 0% to 125% of the Executive’s
Base Salary with a target Performance Award equal to 50% of the Executive’s Base
Salary being paid upon the attainment of certain mutually agreed upon
performance targets for each fiscal year, with greater or lesser Performance
Awards within said range being paid based on relative performance in accordance
with the Annual Incentive Plan or any successor or similar plan maintained by
the Company or the Bank from time to time.  Notwithstanding the foregoing,
during the term of this Agreement, the range and target of the Performance Award
payable to Executive shall be reviewed periodically.  Such review shall be
conducted by a Committee designated by the Board, and the Board may increase,
but not decrease, Executive’s range and target for the Performance Award. The
term Performance Award as utilized in this Agreement shall refer to the range
and target for the Performance Award as so increased.”

 

5.     The fifth sentence of Section 3(g) of the Agreement should be deleted in
its entirety and the following substituted therefor:

 

“In the event of Executive’s Termination for Cause, as defined in Section 8, all
unvested and unexercised options shall become void.”

 

6.     The word “salary” in the first sentence of Section 3(i) of the Agreement
should be deleted and the words “Base Salary” substituted therefor.

 

7.     The following sentence should be inserted immediately following the last
sentence of Section 3(i) of the Agreement:

 

“The GreenPoint Financial Corp. Supplemental Executive Retirement Plan II
provides interpretive guidance with respect to and facilitates the
administration of the supplemental retirement benefit provided to the Executive
under this Section 3(i), and the applicable terms of the GreenPoint Financial
Corp. Supplemental Executive Retirement Plan II are incorporated herein by this
reference.”

 

8.     A new Section 3(j) should be inserted immediately following Section 3(i)
of the Agreement as follows:

 


“(j) Upon a termination of Executive’s employment for any reason, including for
Good Reason, as defined in Section 4(a), and the death of the Executive, other
than (a) a Termination for Cause, as defined in Section 8, or (b) a voluntary
termination of employment by Executive not recognized by a Committee designated
by the Board as a ‘retirement’, for the remainder of the Executive’s life and
that of his current spouse, the Company shall provide medical, dental and life
insurance benefits to the Executive and his current spouse on the same basis
such benefits are provided by the Company to its retirees; provided, however, if
the Company does not provide medical, dental or life insurance benefits to its
retirees, the Company shall provide medical, dental or life insurance benefits,
as the case may be, to the Executive and his current spouse on the same basis
such benefits were provided to the Executive immediately prior to the Date of
Termination (or immediately prior to a Change in Control, in the event the Date
of Termination is after a Change in Control).  The benefits provided for under
this Section 3(j) will be effective as of the later of (x) the Date of
Termination or (y) the end of the benefits continuation period described in
Section 4(e), Section 5(c)(iv) or Section 6(b), after taking into consideration
for purposes of clauses (x) and (y), with respect to medical and dental
insurance benefits, any period during which the Executive or his spouse
continued medical and dental insurance benefits under COBRA (as defined in
Section 4(e)).”


9.     The words “Section 9” and “Target Performance Award” in Section 4(b) of
the Agreement should be deleted and the words “Section 10(b)” and “target
Performance Award” substituted therefor, respectively.

 

10.   Subsections (a)(i), (a)(ii), (a)(iii) and (a)(iv) of Section 5 of the
Agreement (and any cross-references thereto) should be renumbered (a)(I),
(a)(II), (a)(III) and (a)(IV), respectively.

 

11.   The words “subsection (a)” and “subsection C” in Section 5(a)(I) of the
Agreement (as renumbered in accordance with number 9 above) should be deleted
and the words “subsection (I)” and “subsection (III)” should be substituted
therefor, respectively.

 

12.   In the first sentence of Section 5(b) of the Agreement, the words
“paragraph (c) and (d)” should be deleted and the words “paragraphs (c) and (d)”
substituted therefor.

 

13.   The following introductory language should be inserted at the beginning of
Section 5(c) of the Agreement:

 

“Upon the occurrence of any of the events described in Section 5(a) hereof
constituting a Change in Control and pursuant to Section 5(b), the Company shall
pay to Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, in a lump sum in cash within
30 days after Executive’s Date of Termination, the aggregate of the following
amounts:”

 

14.   Section 5(c)(i) of the Agreement should be deleted in its entirety and the
following substituted therefor:

 

 “(c) (i) the sum of (1) the Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the maximum Performance Award payable to the Executive with
respect to the year in which the Change in Control occurs (whether or not
actually paid) (the ‘Maximum Bonus’) and (II) the Performance Award paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than twelve full
months), for the most recently completed fiscal year during the period of this
Agreement, if any (such higher amount being referred to as the ‘Highest Annual
Bonus’) and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365 and (3) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), and (3) shall be hereinafter referred to
as the ‘Accrued Obligations’);”

 

15.   Section 5(c)(iii) of the Agreement should be deleted in its entirety and
the following substituted therefor:

 

“(iii) an amount equal to the difference between (a) the actuarial equivalent of
the benefit (utilizing actuarial assumptions no less favorable to the Executive
than those in effect under the Company’s qualified defined benefit retirement
plan immediately prior to the Change in Control (the ‘Retirement Plan’)) under
the Retirement Plan immediately prior to the Date of Termination, and any excess
or supplemental retirement plan in which the Executive participates (together,
the ‘SERP’) which the Executive would receive if the Executive’s employment
continued for three years after the Date of Termination (both for purposes of
the Executive’s age and service), assuming for this purpose that all accrued
benefits are fully vested, and, assuming that the Executive’s compensation in
each of the three years is the sum of Executive’s Base Salary and the Maximum
Bonus, and (b) the actuarial equivalent of the Executive’s actual benefit (paid
or payable), if any, under the Retirement Plan and the SERP as of the Date of
Termination;”

 

16.   The following sentence should be inserted immediately following both the
first sentence of Section 5(c)(iv) and the second sentence of Section 6(b):

 

“The Executive’s rights and his dependents’ rights under COBRA shall begin upon
the expiration of such coverage.”

 

17.   A new Section 5(c)(v) should be inserted immediately following Section
5(c)(iv) of the Agreement as follows, and the current Sections 5(c)(v), 5(c)(vi)
and 5(c)(vii) (and any cross-references thereto) should be renumbered 5(c)(vi),
5(c)(vii) and 5(c)(viii), respectively.

 

“(v) the amount equal to three times the product of (1) the number of shares
allocated to the Executive’s account under the GreenPoint Bank Employee Stock
Ownership Plan with respect to the fiscal year immediately preceding the Change
in Control and (2) the higher of (I) the closing price of the Company’s stock on
the last trading day of the fiscal year immediately preceding the Change in
Control and (II) the closing price of the Company’s stock on the last trading
day immediately prior to the Change in Control, plus the amount equal to three
times the higher of (Y) the maximum employer matching contribution allowable
under the GreenPoint Bank 401(k) Savings Plan in the fiscal year immediately
preceding the Change in Control and (Z) the maximum employer matching
contribution allowable under the GreenPoint Bank 401(k) Savings Plan in the year
in which the Change in Control occurs;”

 


18.   The words “Section 5(c)(i), (ii) and (iii)” in the first sentence of
Section 6(a) of the Agreement should be deleted and the words “Section 5(c)(i),
(ii), (iii) and (v)” substituted therefor.

 

19.   Except as amended hereby, the Agreement shall remain in full force and
effect and is hereby ratified, adopted and confirmed in all respects.

 

[The remainder of this page is intentionally left blank.  Signatures to follow.]

 


SIGNATURES

 

                IN WITNESS WHEREOF, GreenPoint Financial Corp. and GreenPoint
Bank have caused this Amendment to be executed and their seals to be affixed
hereunto by their duly authorized officers, and Executive has signed this
Amendment, as of the day, month and year first above written.

 

 

 

 

GREENPOINT FINACIAL CORP.

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Mary M. Massimo

 

 

 

 

Mary M. Massimo

 

 

 

Director of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

GREENPOINT BANK

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Howard C. Bluver

 

 

BY:

/s/ Mary M. Massimo

 

Secretary

 

 

Mary M. Massimo

 

 

 

Director of Human Resources

 

 

 

 

 

 

 

                [SEALS]

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Andy Occhino

 

 

 

/s/ Thomas S. Johnson

 

 

 

Thomas S. Johnson

 

 

 

 Executive

 

 

 

 

 

 

 